Title: James Madison to Gulian C. Verplanck, 28 October 1833
From: Madison, James
To: Verplanck, Gulian C.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Octr. 28 1833
                            
                        
                        J. Madison with his respects to Mr. Verplanck thanks him for the Copy of his elegant & instructive
                            Discourse delivered at Geneva College. Some of the views taken of its subject are particularly interesting.
                        
                            
                                
                            
                        
                    